
	
		III
		112th CONGRESS
		1st Session
		S. RES. 179
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the minority party's
		  membership on certain committees for the One Hundred Twelfth Congress, or until
		  their successors are chosen.
	
	
		That the following shall constitute
			 the minority party's membership on the following committees for the One Hundred
			 Twelfth Congress, or until their successors are chosen:
			COMMITTEE ON COMMERCE, SCIENCE,
			 AND TRANSPORTATION:Mrs. Hutchison, Ms. Snowe, Mr. DeMint, Mr.
			 Thune, Mr. Wicker, Mr. Isakson, Mr. Blunt, Mr. Boozman, Mr. Toomey, Mr. Rubio,
			 Ms. Ayotte, and Mr. Heller.
			COMMITTEE ON ENERGY AND NATURAL
			 RESOURCES:Ms. Murkowski, Mr. Barrasso, Mr. Risch, Mr. Lee, Mr.
			 Paul, Mr. Coats, Mr. Portman, Mr. Hoeven, Mr. Heller and Mr. Corker.
			COMMITTEE ON
			 FINANCE:Mr. Hatch, Mr. Grassley, Ms. Snowe, Mr. Kyl, Mr. Crapo,
			 Mr. Roberts, Mr. Enzi, Mr. Cornyn, Mr. Coburn, Mr. Thune and Mr. Burr.
			COMMITTEE ON HOMELAND SECURITY
			 AND GOVERNMENTAL AFFAIRS:Ms. Collins, Mr. Coburn, Mr. Brown
			 (Massachusetts), Mr. McCain, Mr. Johnson (Wisconsin), Mr. Portman, Mr. Paul and
			 Mr. Moran.
			COMMITTEE ON THE
			 BUDGET:Mr. Sessions, Mr. Grassley, Mr. Enzi, Mr. Crapo, Mr.
			 Cornyn, Mr. Graham, Mr. Thune, Mr. Portman, Mr. Toomey, Mr. Johnson
			 (Wisconsin), and Ms. Ayotte.
			SPECIAL COMMITTEE ON
			 AGING:Mr. Corker, Ms. Collins, Mr. Hatch, Mr. Kirk, Mr. Heller,
			 Mr. Moran, Mr. Johnson (Wisconsin), Mr. Shelby, Mr. Graham, and Mr.
			 Chambliss.
			
